PER CURIAM.
Brook Mengesha, a native and citizen of Ethiopia, petitions for review from the Board of Immigration Appeals’ (“Board”) order denying his motion to reconsider. We have reviewed the administrative record and the Board’s order and find that the Board did not abuse its discretion in denying Mengesha’s motion to reconsider. See 8 C.F.R. § 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Mengesha, No. A29-919-156 (B.I.A. Sept. 9, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.